—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Harms, J.), rendered March 3, 1999, convicting him of murder in the second degree and assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions that two comments made by the prosecutor during summation constituted reversible error are unpreserved for appellate review, since only the codefendant objected to the first comment and no objections were made to the second comment (see, People v Buckley, 75 NY2d 843; People v Teeter, 47 NY2d 1002; People v Lopez, 158 AD2d 623). In any event, the prosecutor’s comments to the jury were proper rebuttals to the defense counsel’s comments during summation (see, People v Marks, 6 NY2d 67; People v West, 237 AD2d 470; People v Sceravino, 193 AD2d 824).
There is no merit to the defendant’s contention that his conviction was against the weight of the evidence. Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Friedmann, J. P., Florio, Luciano and Feuerstein, JJ., concur.